***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STARBOARD FAIRFIELD DEVELOPMENT,
             LLC, ET AL. v. WILLIAM C.
                   GREMP ET AL.
                    (AC 41546)
               DiPentima, C. J., and Keller and Prescott, Js.

                                   Syllabus

The plaintiffs, S Co. and R Co., sought to recover damages arising out a
    dispute over real estate investments and the disentanglement of business
    relationships with the defendants, G and G Co. The plaintiffs brought
    counts against the defendants sounding in vexatious litigation, breach
    of a general release benefitting S Co. and its individual members, slander
    of title, intentional interference with a contract pertaining to certain
    property, breach of a fiduciary duty, and breach of a promissory note.
    Following a trial to the court, the trial court rendered judgment in part
    for the plaintiffs, form which the defendants appealed to this court. Held:
1. The defendants’ claim that the trial court improperly determined that
    they breached a general release with S Co. by pursuing a civil action
    against the plaintiffs was not reviewable; the defendants failed to brief
    their claim adequately, as their brief was utterly devoid of any citations
    to or analysis of applicable contract principles or case law that supported
    their claim, let alone any application of law to the facts of the case.
2. The defendants could not prevail on their claim that the trial court improp-
    erly found that they slandered R Co.’s title to certain property by filing
    a lis pendens and an affidavit of fact pertaining to that property on
    certain land records; the trial court, as the trier of fact, was free to
    discredit evidence provided by G at trial that a reasonable and good
    faith belief existed for his claim of ownership of R Co., which equated
    to an interest in the property, and having thoroughly reviewed the defen-
    dants’ arguments on appeal, this court was not persuaded that the trial
    court’s finding of a slander of title was either legally incorrect or factu-
    ally unsupported.
3. The defendants could not prevail on their claim that the trial court improp-
    erly found that they intentionally interfered with R Co.’s contract to sell
    certain property to a third party: although the defendants baldly stated
    that the trial court’s finding that they acted intentionally and with bad
    faith to interfere with the property sale was erroneous, they failed to
    brief that argument beyond mere abstract assertion, and the defendants’
    claim that there was insufficient evidence for the trial court to find that
    their interference caused any actual loss lacked merit, as the defendants
    failed to address the additional attorney’s fees and costs incurred, focus-
    ing entirely on the escrow funds and arguing only that the escrow could
    not be a basis for establishing an actual loss, and the loss the court
    attributed with respect to the escrow funds had nothing to do with the
    establishment of the escrow or the original purpose for the funds but,
    rather, concerned R Co.’s inability to utilize those funds because they
    remained in the escrow account due to the actions of the defendants;
    moreover, the defendants’ claim that the court improperly awarded R
    Co. interest on a certain amount that R Co. was forced to hold in escrow
    due to the defendants’ actions also failed.
4. The defendants’ claim that the trial court improperly awarded punitive
    damages without providing them with adequate notice of a hearing in
    accordance with the rules of practice was unavailing; the defendants
    failed to demonstrate that their due process rights were violated or that
    the trial court committed reversible error in calculating the amount of
    punitive damages, as the record demonstrated that the defendants had
    ample notice of the hearing on punitive damages, attended the hearing,
    and were afforded a meaningful opportunity to be heard on the merits,
    and the trial court record having contained a proper notice of the hearing
    date, the defendants had notice of the hearing and knew that the purpose
    of the hearing would be to determine the amount of common-law puni-
    tive damages.
         Argued October 7—officially released December 24, 2019
                     Procedural History

   Action for, inter alia, the defendants’ alleged breach
of contract, and for other relief, brought to the Superior
Court in the judicial district of Fairfield, where the
plaintiffs served the defendants with notice of applica-
tion for a prejudgment remedy; thereafter, the defen-
dants filed counterclaims against the plaintiffs; subse-
quently, the matter was tried to the court, Radcliffe,
J.; judgment in part for the plaintiffs, from which the
defendants appealed to this court; thereafter, a hearing
in damages was held before the court, Radcliffe, J.,
which awarded damages to the plaintiffs, and the defen-
dants filed an amended appeal. Affirmed.
  John I. Bolton, with whom, on the brief, was Peter
V. Lathouris, for the appellants (defendants).
  Colin B. Connor, with whom, on the brief, was Robert
D. Russo, III, for the appellee (plaintiffs).
                         Opinion

   PRESCOTT, J. In this action arising out of a dispute
over real estate investments and the disentanglement
of business relationships, the defendants William C.
Gremp and W C Gremp, LLC (WCG)1 appeal, following
a bench trial, from the judgment of the trial court ren-
dered in favor of the plaintiffs, Starboard Fairfield
Development, LLC (Starboard), and RR One, LLC (RR
One), on counts alleging breach of a general release,
slander of title, intentional interference with a contrac-
tual relationship, and breach of a promissory note.2 On
appeal, the defendants claim that the court improperly
(1) determined that they breached a general release
with Starboard by pursuing a civil action against the
plaintiffs, (2) found that they slandered RR One’s title
to certain property by recording a lis pendens and an
affidavit of fact pertaining to that property on the
Bridgeport land records, (3) found that they intention-
ally interfered with RR One’s contract to sell the prop-
erty to a third party, (4) awarded RR One interest on
$5000 that RR One was forced to hold in escrow due
to the defendants’ actions, and (5) awarded punitive
damages without providing the defendants with ade-
quate notice of a hearing in accordance with Practice
Book §§ 7-5, 14-7, and 14-20. After a careful review of
the record and the briefs of the parties, we conclude that
the defendants’ claims are either inadequately briefed
or wholly unpersuasive on the basis of the record pre-
sented, and, accordingly, we affirm the judgment of the
trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to the defendants’
claims. In 2010, Gremp organized RR One as a limited
liability company with himself as its sole member. As
of 2012, RR One was the record owner of two rental
properties in Bridgeport. One property is a seven unit,
multifamily residence located on a corner lot at 90
Adams Street and 175-77 Newfield Avenue (Newfield
property). The other property is composed of three
residential units and is located at 188-90 Deacon Street
(Deacon property).
   In October, 2012, Starboard and WCG, another lim-
ited liability company with Gremp as its sole member,
executed documents to amend RR One’s operating
agreement. Pursuant to the amended operating agree-
ment, Starboard, which made a capital contribution of
$99,000, owned 99 percent of the newly constituted RR
One, and WCG owned the remaining 1 percent on the
basis of a capital contribution of $1000. The operating
agreement further provided that no member of RR One
was entitled to claim any individual interest in any of
the property owned by RR One. After the agreement
was executed, Gremp served as property manager for
the Deacon and Newfield properties.
   In 2015, RR One agreed to sell the Deacon property
to Gremp for $140,000. RR One signed a sales contract
on November 13, 2015, and Gremp signed the contract
on November 15, 2015. Gremp planned to obtain a mort-
gage of $119,000 to help fund the purchase of the Dea-
con property. In January, 2016, the parties executed an
addendum to the sales contract for the Deacon prop-
erty. The addendum provided in relevant part: ‘‘[RR
One] shall provide [Gremp] with title in a form that
complies with [Gremp]’s mortgage requirements. Spe-
cifically, should lender require title to remain with [RR
One], [RR One] agrees to transfer 100 [percent] owner-
ship of [RR One] to [Gremp] provided [RR One] disposes
of the Newfield property prior to any such transfer of
ownership.’’ The addendum also provided that RR One
would pay Gremp for certain outstanding management
fees that were in dispute.
   Prior to the closing on the Deacon property, Attorney
Tyisha Toms, who represented Gremp, and Attorney
Bill Gouveia, who represented RR One, discussed the
mechanics of the transfer of title. Gouveia drafted a
document that, if duly executed, would have assigned
Starboard’s membership interest in RR One to Gremp
in the event that Gremp was unable to obtain financing.
Two days before the closing date for the Deacon prop-
erty, however, Gremp obtained a mortgage.
   To obtain his mortgage, Gremp provided the lender
with a copy of the 2010 operating agreement that listed
Gremp as the sole member of RR One. Gremp, however,
failed to inform the lender that the 2010 agreement had
been superseded by the 2012 operating agreement. He
did not provide the lender with a copy of the sales
contract for the Deacon property and failed to disclose
to the lender that he intended to purchase and take
title to the property individually rather than on behalf
of RR One. As the trial court explained, ‘‘[t]hrough these
machinations, Gremp secured monies based on a mort-
gage on [the Deacon property] in the name of [RR One],
an entity in which his interest was 1 percent under the
2012 agreement. He then used the mortgage proceeds
to induce [RR One] to convey title to the [Deacon]
property to [himself] individually.’’ In other words,
‘‘unbeknownst to [RR One] and [Starboard], which
owned 99 percent of [RR One], Gremp financed the
purchase of [the Deacon property] with monies
obtained from a mortgage on [the Deacon property] in
the name of his grantor, [RR One].’’ Gremp negotiated
the mortgage in RR One’s name without any aid from
his attorney, Toms, and without her knowledge.
  At the closing on January 22, 2016, Gremp took title to
the Deacon property in his name individually. Because
Gremp had been able to secure financing, the assign-
ment of ownership of RR One that Gouveia had pre-
pared as a contingency plan was not needed and never
was delivered to Gremp or his attorney.
   In connection with the closing of the Deacon prop-
erty, Gremp executed a general release on behalf of
himself and WCG to the benefit of Starboard and its
individual members.3 Under the terms of that release,
Gremp and WCG waived all rights, ‘‘past, present or
future . . . connected with, related to, or arising from
ownership, right to purchase, management or other
involvement’’ in RR One or the Newfield property,
which RR One was under contract to sell to a third
party, 175 Newfield Avenue, LLC, for $315,000. Gremp
further agreed to ‘‘cooperate with the sale of [the New-
field property].’’ The release, which was signed only by
Gremp, both individually and in his capacity as manager
of WCG, also contained the following language: ‘‘The
undersigned agree that the transfer of [RR One] takes
effect December 31, 2015.’’4
   Despite having released any and all claims with
respect to the Newfield property, in March, 2016, Gremp
and WCG commenced a lawsuit against Starboard and
its individual members seeking, inter alia, compensa-
tory damages for an alleged breach of the RR One
operating agreement and to temporarily and perma-
nently enjoin the sale of the Newfield property to any-
one other than Gremp (March, 2016 action). In conjunc-
tion with the March, 2016 action, Gremp and WCG also
recorded a lis pendens on the Bridgeport land records.
Following an evidentiary hearing on March 30, 2016, the
court, Wenzel, J., denied the application for a temporary
injunction, finding that Gremp and WCG had failed to
demonstrate that they were subject to any irreparable
harm or that they had a probability of success on the
merits of any of their alleged causes of action. Following
the court’s refusal to grant a temporary injunction,
Gremp and WCG withdrew the March, 2016 action and
recorded a release of the lis pendens.
   On March 31, 2016, Gremp sent the individual mem-
bers of Starboard an e-mail indicating that, although he
remained interested in purchasing the Newfield prop-
erty himself and continued to believe that he had a case
for monetary damages, he would cooperate in the sale
of the Newfield property to a third party. That same
day, however, Gremp filed an ‘‘Affidavit of Fact’’ on the
Bridgeport land records claiming that he owned 100
percent interest in RR One. Gremp later contacted the
attorney for the third party buyer of the Newfield prop-
erty, to whom he again misrepresented the extent of
his ownership of RR One and indicated that he might be
able to obtain the Newfield property through litigation.
  The sale of the Newfield property from RR One to
the third party buyer closed on April 13, 2016. Proceeds
in the amount of $5000 were placed in an escrow
account pursuant to an indemnity agreement between
RR One and the third party that required RR One to
remove any encumbrances on the property and to hold
the third party harmless for damages arising from any
suit or demand related to any encumbrance.
   On May 11, 2016, the plaintiffs commenced the action
underlying the present appeal. The operative second
revised complaint contained six counts. Counts one
and two were brought by Starboard against Gremp and
WCG, and alleged, respectively, vexatious litigation and
breach of their general release benefitting Starboard
and its individual members. Count six was brought by
Starboard against Gremp and alleged breach of a prom-
issory note.5 Counts three and four were brought by
RR One against Gremp and WCG and alleged slander
of title and intentional interference with a contract per-
taining to the Newfield property. Count five was
brought by both plaintiffs against WCG and alleged a
breach of fiduciary duty. WCG and Gremp asserted
numerous special defenses, including fraud, promissory
estoppel, waiver, and accord and satisfaction. They also
filed counterclaims alleging two counts of breach of
contract against Starboard, and a violation of the Con-
necticut Unfair Trade Practices Act (CUTPA), General
Statutes § 42-110a et seq., and unjust enrichment against
both plaintiffs.
   On February 23, 2018, following a trial to the court,
the court issued a memorandum of decision. The court
found in favor of the defendants on counts one and five
of the complaint, but in favor of the plaintiffs on the
remaining four counts. The court further ruled in favor
of the plaintiffs on the defendants’ counterclaims, con-
cluding without elaboration that the defendants had
‘‘failed utterly to establish any of the four counts
[pleaded] . . . .’’ The court awarded Starboard
$10,082.50 in damages on the basis of Gremp and WCG’s
breach of their general release and $2819.99 plus inter-
est of 10 percent per year for Gremp’s breach of the
promissory note. The court awarded RR One the $5000
that remained in the escrow account plus 5 percent
interest per year running from the closing date of the
Newfield property. The court also found that RR One
was entitled to recover common-law punitive damages
based on it having prevailed on the slander of title and
intentional interference counts.
  The defendants filed a motion to reargue and for
reconsideration, which the court denied on March 22,
2018. On April 10, 2018, the defendants filed the present
appeal from the court’s February 23, 2018 judgment.6
A hearing was held on August 13, 2018, to determine
the amount of punitive damages. The court awarded
$35,000 in punitive damages, and the defendants
amended their appeal to challenge that decision.
   Before turning to the defendants’ claims on appeal,
we briefly set forth the applicable standard of review.
‘‘In a case tried [to the] court, the trial judge is the sole
arbiter of the credibility of the witnesses and the weight
to be given specific testimony. . . . On appeal, we will
give the evidence the most favorable reasonable con-
struction in support of the [decision] to which it is
entitled. . . . Moreover, we do not examine the record
to determine whether the trier of fact could have
reached a conclusion other than the one reached.
Rather, we focus on the conclusion of the trial court,
as well as the method by which it arrived at that conclu-
sion, to determine whether it is legally correct and factu-
ally supported.’’ (Citation omitted; internal quotation
marks omitted.) Aldin Associates Ltd. Partnership
v. Hess Corp., 176 Conn. App. 461, 484–85, 170 A.3d
682 (2017).
   As previously indicated, the defendants have raised
five claims of error on appeal. None of these claims,
which we address in turn, warrants an extensive discus-
sion because they either are inadequately briefed or fail
to demonstrate that the court’s decision was legally
incorrect or factually unsupported.
                             I
  The defendants first claim that the court improperly
determined that they breached the general release that
they executed in favor of Starboard. This claim fails
primarily due to the defendants’ inadequate briefing.
   The trial court found that Gremp and WCG breached
their general release both by commencing the March,
2016 action seeking to enjoin the sale of the Newfield
property and by recording a lis pendens and an affidavit
of fact on the Bridgeport land records, thereby clouding
the title to the Newfield property. The defendants do
not dispute that the release they executed constituted
a valid, binding contract in which they agreed to cooper-
ate in the sale of the Newfield property and to waive
any claims that they had to the property or against
Starboard and its members. The defendants’ principal
argument on appeal focuses on the language in their
release that provided that ‘‘[t]he undersigned agree that
the transfer of [RR One] takes effect December 31,
2015.’’ The defendants describe this as ‘‘clear and unam-
biguous language contained in the general release obli-
gating [the] [p]laintiffs to transfer or assign [RR One]
to Gremp . . . .’’ The defendants contend that they
would not have had to initiate the 2016 action or record
the lis pendens or affidavit of fact if the plaintiffs had
satisfied their own contractual obligations.
  If the defendants are claiming that the court was
barred as a matter of law from finding them in breach
of the general release because the plaintiffs themselves
had breached the agreement, the defendants have failed
to adequately brief this claim. The defendants’ brief is
utterly devoid of any citations to or analysis of applica-
ble contract principles or case law that would support
their claim, let alone any application of law to the facts
of this case. ‘‘We are not required to review issues that
have been improperly presented to this court through
an inadequate brief. . . . Analysis, rather than [mere]
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed.’’ (Internal quotation marks
omitted.) McClancy v. Bank of America, N.A., 176
Conn. App. 408, 414, 168 A.3d 658, cert. denied, 327
Conn 975, 174 A.3d 195 (2017).
   Further, although the court did not discuss the lan-
guage at issue in this claim in its memorandum of deci-
sion, it did deny the defendants’ counterclaim alleging
a breach of the release by Starboard, expressly finding
that the plaintiffs ‘‘did not agree to transfer [RR One]
to [Gremp] as claimed by the [d]efendants.’’ The defen-
dants do not challenge the court’s ruling on their coun-
terclaims in the present appeal nor do they argue that
the court’s factual finding was clearly erroneous.
Because we conclude that the defendants have failed
to adequately brief this claim, we decline to review it.7
                             II
   Next, the defendants claim that the court improperly
determined that they slandered RR One’s title to the
Newfield property by filing a lis pendens and an affidavit
of fact on the land records in which Gremp asserts
rights to the property. ‘‘Slander of title is a tort whereby
the plaintiff’s claim of title [to] land or other property
is disparaged by a letter, caveat, mortgage, lien or some
other written instrument . . . . A cause of action for
slander of title consists of any false communication
which results in harm to interests of another having
pecuniary value . . . .’’ (Citation omitted; emphasis
omitted; internal quotation marks omitted.) Bellemare
v. Wachovia Mortgage Corp., 284 Conn. 193, 202, 931
A.2d 916 (2007). The defendants suggest that, at trial,
Gremp ‘‘provided colorable evidence that a reasonable
and good faith belief existed for his claim of ownership
of [RR One], which equated to an interest in [the New-
field property].’’ The court, however, as the trier of fact,
was free to discredit such evidence. See Langley v.
Langley, 137 Conn. App. 588, 598, 49 A.3d 272 (2012).
Having thoroughly reviewed the defendants’ arguments
on appeal, we are not persuaded that the court’s finding
of a slander of title was either legally incorrect or factu-
ally unsupported. Accordingly, this claim fails.
                            III
  The defendants’ third claim is that the court improp-
erly determined that they were liable for intentional
interference with RR One’s contract to sell the Newfield
property to a third-party buyer. We are not persuaded.
  ‘‘A claim for intentional interference with contractual
relations requires the plaintiff to establish: (1) the exis-
tence of a contractual or beneficial relationship; (2)
the defendant’s knowledge of that relationship; (3) the
defendant’s intent to interfere with the relationship; (4)
that the interference was tortious; and (5) [that there
was] a loss suffered by the plaintiff that was caused by
the defendant’s tortious conduct.’’ Rioux v. Barry, 283
Conn. 338, 351, 927 A.2d 304 (2007).
   Although the defendants baldly state that the court’s
finding that they acted intentionally and with bad faith
to interfere with the Newfield property sale was errone-
ous, the defendants fail to brief this argument beyond
mere abstract assertion. Accordingly, we deem this
aspect of the claim abandoned. The remaining aspect
of the defendants’ claim is that there was insufficient
evidence for the court to find that their interference
caused any actual loss. That assertion, however, is with-
out merit.
   The court found that the ‘‘element of actual loss is
satisfied, in that [RR One] incurred additional attorney’s
fees and costs, and lost the use of $5000, which remains
in escrow.’’ In challenging this finding, the defendants
fail to address the additional attorney’s fees and costs
incurred, focusing entirely on the escrow funds and
arguing only that the escrow could not be a basis for
establishing an actual loss because ‘‘the $5000 escrow
was established for reasons wholly unrelated to any
acts of the [d]efendants.’’ The loss the court attributed
with respect to the escrow funds, however, had nothing
to do with the establishment of the escrow or the origi-
nal purpose for the funds; rather, it had to do with
RR One’s inability to utilize those funds because they
remained in the escrow account due to the actions of
the defendants and, thus, were unavailable to RR One.
There simply is no merit to the defendants’ claim.
                            IV
   The defendants’ fourth claim is that the trial court
improperly awarded RR One interest on the $5000 that
it was forced to hold in escrow as a result of the defen-
dants’ actions. In support of this claim, the defendants
simply refer back to the arguments advanced in support
of its third claim, which we have rejected. Accordingly,
this claim fails for the reasons previously stated.
                             V
  Finally, the defendants claim that the court improp-
erly awarded punitive damages without providing the
defendants with adequate notice, citing Practice Book
§§ 7-5, 14-7, and 14-20.8 We are not persuaded.
   The following additional facts are relevant to this
claim. On March 27, 2018, the plaintiffs filed an affidavit
of attorney’s fees, a bill of costs, and a motion requesting
the court to schedule a hearing in damages to determine
the amount of punitive damages awarded. Subse-
quently, the defendants filed an objection arguing that
the court should not conduct a hearing in damages
‘‘until the appeal period in this matter has expired
. . . .’’ The defendants filed the present appeal on April
10, 2018. On April 20, 2018, the plaintiffs filed a caseflow
request asking the court to schedule a status conference
during the first week of May, 2018, to discuss how the
court wanted to proceed with respect to determining
the amount of the punitive damages award. When they
failed to receive a response from the court, the plaintiffs
filed a second caseflow request on July 26, 2018, seeking
a status conference on or about August 10, 2018. The
court issued notice the next day setting a hearing date
of August 6, 2018. The defendants filed a motion for a
continuance informing the court that counsel would be
unavailable on that date and indicating that the plain-
tiffs’ counsel consented to a continuance provided a
hearing was scheduled prior to August 17, 2018. The
court issued notice to the parties on August 2, 2018,
that the matter would be heard on August 13, 2018. The
hearing went forward on that date and was attended
by counsel for all the parties. Following the hearing,
the court awarded $35,000 in punitive damages.
   The defendants claim that the court deprived them
‘‘of their due process rights to notice and the opportu-
nity to adequately prepare’’ for the hearing to determine
the amount of punitive damages. The defendants assert
that notice of the August 13, 2018 hearing in damages
was never properly given by the clerk’s office, caseflow,
or the court. They also assert that they were not pro-
vided with adequate notice of the issues the trial court
intended to address. That argument is belied by the
trial court record, which contains a proper notice of
the hearing date. The notice stated in relevant part that
the matter had been ‘‘set down for a hearing . . . .’’
(Emphasis added.) Further, the hearing was scheduled
in response to the plaintiffs’ caseflow request, which
specifically had asked for a hearing regarding the puni-
tive damages award. Accordingly, the defendants had
notice of the hearing and knew that the purpose of the
hearing would be to determine the amount of common-
law punitive damages, which in Connecticut is limited
to reasonable attorney’s fees and nontaxable costs. See
Bodner v. United Services Automobile Assn., 222 Conn.
480, 492, 610 A.2d 1212 (1992). The plaintiffs had filed
their affidavit of attorney’s fees in March, 2018, so any
argument by the defendants that they lacked an oppor-
tunity to prepare for the hearing is unfounded and that
argument properly was rejected by the trial court when
it was raised by the defendants’ counsel at the hearing
in damages. In short, the record demonstrates that the
defendants had ample notice of the hearing on punitive
damages, attended the hearing, and were afforded a
meaningful opportunity to be heard on the merits. The
defendants have failed to demonstrate that their due
process rights were violated or that the court committed
reversible error in calculating the amount of punitive
damages.
     The judgment is affirmed.
     In this opinion the other judges concurred.
 1
     In addition to Gremp and WCG, Main Street Property Management, LLC
(Main Street), also was named as a defendant in the underlying action. In
its memorandum of decision, the trial court expressly stated that it was not
awarding damages against Main Street and rendered judgment in its favor
on all counts of the complaint. Main Street nevertheless was aggrieved by
the court’s decision because the court denied counterclaims to which Main
Street was a party. Although Main Street is listed as an appellant on the
appeal form and is included as a party to the appellants’ brief, none of the
claims of error raised and briefed on appeal pertains to Main Street or the
court’s disposition of the counterclaims. We conclude, therefore, that Main
Street effectively has abandoned its appeal, and, in our discussion of the
claims on appeal, we refer to Gremp and WCG collectively as ‘‘the
defendants.’’
   2
     The trial court rendered judgment for the defendants on the remaining
counts of the complaint alleging vexatious litigation and breach of a fiduciary
duty. The court also rendered judgment against the defendants on all counter-
claims.
   3
     Starboard and its individual members executed a separate, reciprocal
general release of any and all claims against Gremp.
   4
     Although its meaning is not entirely clear from the record, this language
presumably pertains to the unexecuted contingency plan to assign ownership
of RR One to Gremp in the event a transfer was needed for Gremp to secure
a mortgage, which, as the court found, ultimately proved unnecessary.
   5
     On January 31, 2014, Gremp had received a personal loan from Starboard
and executed a promissory note in the principal amount of $2819.99 with
interest at a rate of 10 percent per year. According to the complaint, Gremp
never made any payments on the note, despite demands, and the debt
remained due and owing.
   6
     A judgment awarding common-law punitive damages is a final appealable
judgment even if the amount of punitive damages have not yet been deter-
mined. See Hylton v. Gunter, 313 Conn. 472, 487, 97 A.3d 970 (2014).
   7
     To the extent that the defendants’ claim is cognizable, it also appears
unavailing on its face. The defendants have failed to explain or to analyze
how the language in their general release, which begins, ‘‘[t]he undersigned
agree,’’ could have been legally binding on Starboard, which never signed
the general release. The reciprocal release executed by the plaintiffs in favor
of Gremp and WCG did not contain the same or similar language.
   8
     Practice Book § 7-5 provides in relevant part: ‘‘The clerk shall give notice,
by mail or by electronic delivery, to the attorneys of record and self-repre-
sented parties unless otherwise provided by statute or these rules, of all
judgments, nonsuits, defaults, decisions, orders and rulings unless made in
their presence. . . .’’
   Practice Book § 14-17 provides: ‘‘The judicial authority may, on its own
motion or on the motion of a party and upon a showing of extraordinary
circumstances, order a case to be assigned for immediate trial.’’
   Practice Book § 14-20 provides: ‘‘Parties and counsel shall be present and
ready to proceed to trial on the day and time specified by the judicial
authority. The day specified shall be during the week certain selected by
counsel.’’